Name: Commission Regulation (EEC) No 619/88 of 4 March 1988 amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  economic policy
 Date Published: nan

 5. 3. 88 Official Journal of the European Communities No L 60/33 COMMISSION REGULATION (EEC) No 619/88 of 4 March 1988 * amending Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hop production THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production ('), and in particular Article 2 (6) thereof, Whereas Article 1 of Commission Regulation (EEC) No 3889/87 (2) provides that the programme must be forwarded by the Member State concerned before 29 February 1988 ; whereas it has become apparent that that deadline cannot be met by all the Member States concerned ; whereas it should accordingly be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS APOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 3889/87, '29 February 1988 ' is hereby replaced by '31 March 1988'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 365, 24. 12. 1987, p. 41 .